Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 1 of 14




Supplemental                       Declaration
                     Exhibit          1
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 2 of 14

     RONALD         M. HEBERT                                                                                         February   20, 2019
     HEBERT         vs VANTAGE          TRAVEL           SERVICE                                                                         1


                                                                                                               Pages        1-124

                                                                                                               Exhibits             1-11

                                UNITED            STATES               DISTRICT                COURT

                          FOR         THE        DISTRICT                  OF     MASSACHUSETTS

                                      CASE        N0.         1:17           -CV-10922           -DJC




      Ronald          Hebert            and       Aime           Denault               on      behalf            of

      themselves                and         others             similarly                 situated,

                          Plaintiffs




      Vantage           Travel              Service,                  Inc.

      d/b/a          Vantage            Deluxe               World            Travel           and

      Vantage           Adventures,

                          Defendants




                                    Deposition                   of          Ronald         Hebert

                                    Wednesday,                   February                20,         2019

              Law     Offices               of       Smith            Duggan           Buell            &     Rufo,        LLP

                               55     0ld        Bedford                Road,          Suite            300

                                    Lincoln,                 Massachusetts                       01734

                               ------Kristen                          C.       Krakofsky------

                                                       Court            Reporter

                                                                 Esquire




25




     @ bsg'pHB3,                                                                                                800.211.DEPO        (3376)
                                                                                                                 EsquireSolutions.com
       Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 3 of 14

     RONALD           M. HEBERT                                                                               February    20,     2019
     HEBERT          vs VANTAGE                    TRAVEL               SERVICE                                                           2


                                                                       APPEARANCES




      Counsel              for            the             plaintiff


                Nxckless,                          Phillips                   and       O'Connor
                James             L         O        Connor,                  Jr
                loconnor@npolegal                                            com
                625     Matn      Street
                Fitchburg,                           Massachusetts                            01420
                Phone                   (978          )       342      - 4590
                Fax              (978          )     343              6383



      Counsel              for            the             defendant


                Smith             Duggan                    Buell             si    Rufo           LLP
                Robert                C            Mueller,                   Esquire
                rob        mueller@smithduggan                                              com
                55       0ld          Bedford                       Road            Suite           300
                Lincoln,                    Massachusetts                                  01773
                Phone                   (617          )       228      - 4453
                Fax              (781          )     259            1112




19




     @ bsqH;yB3,                                                                                          800.211.DEPO
                                                                                                          EsquireSolutions.com
                                                                                                                                 (3376)
  Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 4 of 14

RONALD        M. HEBERT                                                                                                  February     20,   2019
HEBERT        vs VANTAGE                    TRAVEL              SERVICE                                                                            3


                                                                  INDEX            PAGE


 Deposition                       of        Ronald                Hebert


 Examination                           by                                                                                           Page


 Mr        Mueller




                                                           EXHIBIT                 INDEX


 Exhibit              1
                 Answers                       to       interrogatorxes


 Exhibit               2
                 Passenger                           Ticket                Contract


 Exhibit               3
                 Aff             idavxt


 Exhibit               4
                 Vantage                       Tour             Participation                         Agreement


 Exhibit               5
                     Vantage                   itinerary


 Exhibit               6
                     Distances                        by        Bus,         One        Way


 Exhibit               7
                     Photographs


 Exhibxt               8
                     Arrival                   and         departure                    times                                         105


 Exhibit                9
                     Modified                       itinerary                                                                         107


 Exhibit               10
                     Vienna                   Land          Stay                July        18th          to                          108
                     Ju     ly         21st


 Exhibit               11
                     Letter                   from         Roman             Cangar                from        Vantage                112
                     Travel



                            (Exhibits                       retained                   by     Mr          Mueller           )




@ 'bsq'pHB'g                                                                                                         800.211.DEPO
                                                                                                                     EsquireSolutions.com
                                                                                                                                            (3376)
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 5 of 14

     RONALD       M. HEBERT                                                                                                          February             20, 2019
     HEBERT       vs VANTAGE                 TRAVEL                 SERVICE                                                                                       4

                                                                PROCEEDINGS

                                                                    9    56        a     m

                                                                Ronald                 Hebert

      having            been           satisfactorily                                    identified                      by      means               of      a

      Louisiana                  driver's                       license,                     was      duly           sworn             by         the

      notary            public,                examined,                           and        testified                    as        follows

                                                                    EXAMINATION

                 BY     MR            MUELLER

                             Good            morning

                             Good            morning

                               Can       you             state               your            name         for        the         record,

      please

                               Roland               Mxchael                   Hebert

                               Good          morning,                        Mr          Hebert                  My           name          is

      Robert            Mueller                          I      m       an     attorney                   representing

      Vantage             Travel               in            your            deposttton                           I'll           be         asktng

      you        some          questions                        regarding                     the         lawsuit                you             filed

      in     Massachusetts                               regarding                       a    river             cruise               that            you

19    went        on      in          July          of          2016

                               Have          you             ever            had         your         deposition                       taken




                               Well,           I         will            be         asking            you         some              questions

      concerning                      your          expenses                        in       the      case                    The      court

      reporter                 will          be          taking                down           my      questions                       and          your




     @ bs(*H7HB                                                                                                                800.211.DEPO        (3376)
                                                                                                                                EsquireSolutions.com
  Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 6 of 14

RONALD       M. HEBERT                                                                                                                   February       20, 2019
HEBERT       vs VANTAGE                       TRAVEL              SERVICE                                                                                      24


                             She           did           not        give            you           any           contracts                    or

 agreements                         directly"'




                             Did           your            travel               agent                  tell           you         to        go     online

 and       take              a      look            at         Vantage's                     website"




                             I      believe                    Vantage                has                       on         its         website,

 there's                a         client                 portal               where               you           can          go        in    and        see

 what        the             status                 of         your           reservatton                             is

                             Exactly

                             Did           you           take           advantage                         of      that"'




                             What             did          that              show"

                             It        )ust              showed               the                      what           cruise                we     were

 taking                and          what            dates               it      was              and           whether                 we    had

 filled                out          the           forms,               you           know,                asking                 for        personal

 information                          on          the           clients                   that            they             re      getting

 ready            to         take             on         the          tour

                             Did           that            section                   of          the           website                 contain

 links            to         download                      a      brochure"

                             The           websxte                    that           had           the           brochure                   you        could

 download';'

                             Well,                the          website                    had          the           brochure                    you

 could            download

                             Right




@ bsg'p7B.-g                                                                                                                      800.211.DEPO        (3376)
                                                                                                                                   EsquireSolutions.com
  Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 7 of 14

RONALD          M. HEBERT                                                                                                                     February           20, 2019
HEBERT          vs VANTAGE                     TRAVEL            SERVICE                                                                                                25

                             But          as        you          went            into              your               own         private                    area

 of       the          website                   that            had         your              booking                      information,

 were           there               any          links             that               said              click               here              to

 download                    the          itinerary                       or          the          brochure                       or          any

 language                    like              that"

                             I      don't               recall                 that,               no

                                          MR            MUELLER                            Could               I      have             this           marked

 as       Exhibtt                   2

                                            (Exhibit                   2,        Passenger                            Ticket                  Contract,

 marked                for          identification                                     )

            BY         MR           MUELLER

                             Okay                   Mr           Hebert,                     you          have              in          front               of       you

 a      document                    marked                Exhibit                     2            It's               from              a

 declaration                            which             was          filed                 in         thts            case                back            in

 June           2017                    It's            entitled                            Passenger                       Ticket

 Contract                               I'm         not          going                to          ask           you         to          read          through

 this           word             for           word                But           if          you          could                  )ust              take          a

 look           at       this,                 my       question                       to         you           is      whether                     you          have

 seen           this             document                     before

                             I      have            not                This                was          not           on         the          website

                             So         this            was        on          not           on         the           website                             You        do

 not        recall                  downloading                             anything                      that               looked                  like

 this')




                             And          your            travel                 agent                  did           not          provide




@ 'bsq'p7BB                                                                                                                            800.211.DEPO        (3376)
                                                                                                                                        EsquireSolutions.com
 Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 8 of 14

RONALD        M. HEBERT                                                                                                              February          20, 2019
HEBERT        vs VANTAGE                   TRAVEL               SERVICE                                                                                       26


 something                  that             looked                    like               this         to        you';'




                        Okay                      Is       it          possible                      that          your          travel


 agent          had         this             document                           and          -lust          never             gave         it      to



                        I       couldn't                        answer                    that               I     would             be

 surprised,                     though                          She              ts       pretty             efficient

                        And           I      take               it          that            you        never              received

 anything               that               looked                    like               Exhibit              No           2    prior             to

 boarding               the           River                Voyager';'




                                      MR               MUELLER                            I'm        like          this          marked                 as

 Exhibit            3

                                          (Exhibit                        3,          affidavit,                   marked                 for

 identification                               )

           BY      MR           MUELLER

                        Mr            Hebert,                        before                  you,           marked              as

 Exhibit            3,          is         an          affidavit                          you        filed            in        this            lawsuit

 back         on    July              11,              2017,                   and         xt's        concernxng                         the

 passenger                  ticket                     contract,                          which             we      marked                as

 Exhibit            2       earlier

                        My           question                        to          you         on      this           affidavit                     ts         tn

 paragraph                  6        you          state                   that             Vantage                never           provided

 the        PTC                 the           abbreviation                                   for       passenger                       ticket

 contract                            to       any          other                      passenger                   prior           to




@ 'bsq-q7BB                                                                                                                    800.211.DEPO        (3376)
                                                                                                                                EsquireSolutions.com
  Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 9 of 14

RONALD           M. HEBERT                                                                                                                                February                  20, 2019
HEBERT           vs VANTAGE                        TRAVEL                    SERVICE                                                                                                       27

 embarkation                                or         at             any          other               time

                                   Uh-huh

                                   How           do         you              know          that')

                                   Well,               I         know              that           I     didn't                     receive                         it,              and

 ne.:tther                    of          the          other                  three               people                     received                         it                    So         I

 can       t        speak                   for             the             173           people                         I    don't                     know                 if          any

 of       them                received                           it

                                   So       you             know              that              you           did            not            receive                          it"

                                   Exactly

                                   And           your                 wtfe           did          not           receive                          it"'

                                   Exactly

                                   How           do         you              know          that               the            other                  six            members

 of       your                group               did                 not          receive                    tt"

                                   Well,               we             discuss                   the           trip             all               the          ttme                  and

 look          at             all           the             documents                           that            we've                   been              provided,

 and         this                  was           not             one          of          them                  So,            you               know,                   I         can

 attest                  to             eight               of          us         not          receiving                          it                   Now,                 what

 happened                          to       the             other                  160          something,                              I        don't                   know

                                   Okay                     For              the          six          that              were               in          your                  group,

 after              the                 lawsuit                       had          been           filed                  and            after                 this

 passenger                              ticket                   contract                       came            to           light,                     did              you

 speak              to             the           other                  six          members                        of       your                group                   to         ask

 them          whether                           they                 received                    the           passenger                               ticket

 contract"

                                   I      don          t         recall                   ever           receiving                               anything




@ 'bsq"q7.'B.'B                                                                                                                                    800.211.DEPO        (3376)
                                                                                                                                                    EsquireSolutions.com
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 10 of 14

     RONALD         M. HEBERT                                                                                                                      February              20, 2019
     HEBERT         vs VANTAGE                   TRAVEL                SERVICE                                                                                                  28

      about           this,               other                  than,              you           know,              that                I    have             not

      reviewed                   the                      and          did          not           receive                                I    didn             t

      receive                   anything                    from             Al         Dore,                I      can           tell             you

                                 Granted                    that             you            did          not         receive                       anythtng

      from          him          prior               to          the         start                of         the          trip,               my         question

      to      you          is       after                 the          lawsuit                    was            filed,                  Vantage                     f.iled

      a     motion,                your               attorney                      presumably                            told               you         about

      the       motton                  and           had          you            produce                    this           affidavit                          marked

      as      Exhibit                   No            3     in         which                you          state              that               you          never

      received                    the          passenger                          thicket                contract,                           correct"

                                 Exactly

                                 And           you          stated                   that              you          never                received                        it

      before               the          trip                     You         did            not          receive                     a       copy           before

      boarding                    the          River               Voyager

                                  Yes

                                 We've                been             through                    that

                                  Now,           did             you                    when             your             attorney                       was

      asking               you           to      prepare                     this             affidavit                           and          sign                tt,

19    did       you             speak           wtth               the            other                six          members                    of        your

      group           to          ask          them              whether                    they             had          received                       the

      passenger                     ticket                  contract"

                                               MR           O'CONNOR                              Just              before                   you         answer

      the       question,                        to         the          extent                   that              answering                         the

      question                    would               require                     to        you          reveal                   corwiunications

25    with          myself,                    with              Patrick                    Osborne,                      or         anyone                 in           my




     @ 'bsgHyB.B                                                                                                                             800.211.DEPO        (3376)
                                                                                                                                              EsquireSolutions.com
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 11 of 14

     RONALD          M. HEBERT                                                                                                                 February               20, 2019
     HEBERT          vs VANTAGE                  TRAVEL              SERVICE                                                                                                29

      office,                I        instruct                 you           not            to        answer                         Other                than

      that,           you're                  free            to      answer

                                  What           was          the          question';'

                                  My        question                  was           when              you         were               asked                to

      prepare                this             affidavit,                         you             stated             that                 you             did          not

      receive                the            passenger                      ticket                 contract

                                  Did         you        get          on         the             phone            or          talk             to          any         of

      the        other                six        members                   of       your              group                          not            your

      attorneys,                        -)ust          the           six         members                    of         the           group                            and

      ask        them             whether                they              had         received                        this              passenger

      ticket             contract')

                                  I     really                don't              recall                  specifically                                    that,

      but        we      discussed                       what              was          happening                        from              a        legal

      standpoint

                                  Now,           for          this                      I        don't            recall                            But          if

      they           would              have           received                     anything                      that               I       hadn't

17    received,                       they           would               have           certainly                        passed                     it         on

                                  But         there                was          never              any           specific                      question

      as        to    whether                    or      not             they           had           received                       xt";'




                                  And         as       you           stated,                     as       for          the           members                     of

      the                   all         the           other              passengers                         who          weren                 t         in      your

      group            of         eight,               you           have           no           idea            whether                     they

      rece.:tved                  anything                    or         not')




     @ psgp;4B3,                                                                                                                         800.211.DEPO       (3376)
                                                                                                                                          EsquireSolutions.com
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 12 of 14

     RONALD          M. HEBERT                                                                                                                  February            20, 2019
     HEBERT          vs VANTAGE                   TRAVEL                 SERVICE                                                                                           30

                                  Have           you             had        any                 specifics                       conversations

      with           any          of       these                 other                160              some          passengers                       about

      whether                 they              received                    this                 contract';'

                                                MR           O      CONNOR                             Again,              to         the       extent

      you        can          answer                   without                   revealing                           confidential

      attorney                    client                 communications,                                            you         can          answer

                                  I      d.td          not           discuss                      it         with          any          of      the         other

      170        something

                                  Okay

                                                MR           MUELLER                              Exhibit                  4

                                                (Exhtbit                        4,         Vantage                   Tour             Participation

      Agreement,                         marked                    for          identification                                    )

                 BY        MR            MUELLER

                                  Mr            Hebert,                   before                       you          marked              as      Exhibit

      No         4    18          a      document                        captioned                              Vantage                 Tour

      Participation                               Agreement                                       Do         you          have          that          in        front




                                  I      do

19                                Prior                to          the          departure                           on     the          trip,              do       you

      recall               receivxng                          the         document

                                  That            s         part           of             the          brochure                         Yes,          I

      received                    this

                                  And           this               document                       is         marked               PL28          through

      PL31                 I'll            represent                            that              this              was         produced                   in

      Plaintiff's                          production                                of         documents                             There           is        a




     @ bsq'pHBB                                                                                                                             800.211.DEPO        (3376)
                                                                                                                                             EsquireSolutions.com
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 13 of 14

     RONALD           M. HEBERT                                                                                                              February             20, 2019
     HEBERT           vs VANTAGE              TRAVEL              SERVICE                                                                                                31


      number                stamped                on      the           bottom                   right             corner                   there

                               Okay                  I     don't                 recall                  the        particular                              stamp

      I      recall                    if          this           ts          the           one          that's                on         the         Vantage

      site,            I     definitely                         did                      you        know,                 I    got           that            when

      I      downloaded                     the           brochure

                               And          that           was           before                   the           departure                       of          the

      trtp')

                               It      was

                               Do      you           recall                   whether                    you          downloaded                            the

      brochure                 before                you          made               your           inittal                    deposit';'

                               I     really                 don          t        remember                            I       would             think               I

      did,            yes

                               And          you           did          this                       you           downloaded                           thts           on

      your            own      computer")

                               Right

                               Your           travel                   agent                did           not           send          you            this

      document';'




19                             Do      you           recall                    receiveing                       any           emails                 from

      Vantage                which            contained                           this            document';'




                               Do      you           recall                    seeing                a      link              to      a      tour

      participation                           agreement                           in        the           client                   section                  of      the

      website"

                                              I      mean,               .it         was          part             of         the         brochure




     @ bsqp7B.'B                                                                                                                      800.211.DEPO        (3376)
                                                                                                                                       EsquireSolutions.com
      Case 1:17-cv-10922-DJC Document 74-1 Filed 03/20/19 Page 14 of 14

     RONALD           M. HEBERT                                                                                                           February            20, 2019
     HEBERT           vs VANTAGE                 TRAVEL                SERVICE                                                                                       32


      So,         I      mean,            if         you          got          the           brochure,                     you           got          this

                                 Did           you         actually                      read           this           document                       before

      departure                  ")




                                 Page           4     of          the          document,                       PL31,             the           left           hand

      column              down            at         the          bottom                 references                        a     Vantage

      travel              protection                            plan                   Do      you           see       that"

                                 Uh       huh

                                 Did           you         purchase                      a     Vantage                 protection                            plan

      for         this           trip"'

                                 I     d.:id         not

                                 And           your          wife              did           not        either"'




                                 Did           any         member                 of         your            group             of        eight

      purchase                   it,           as      far             as      you           know"




                                 So       none             of          your            group            of         eight              purchased

      the         Vantage                 protection                           plan';'




                                 Did           you         have             any          d.iscussxons                          with            your

      travel               agent               over             this           protection                          plan             or     any           other

      travel               insurance"

                                                 Because,                      as        I      said,              Beth             handled                  all

      of       our         cruises,                    and             I      never             had          taken             out         travel

25    insurance




     @ 'bs0'pHB.'B                                                                                                                   800.211.DEPO        (3376)
                                                                                                                                      EsquireSolutions.com
